Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Remarks
This Office Action fully acknowledges Applicant’s remarks filed on August 5th, 2022.  Claims 1, 2, and 4-13 are pending.  Claim 3 is canceled.  Claims 9-13 are newly added.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 20th, 20219. It is noted, however, that applicant has not filed a certified copy of Japanese Applications JP2018-021886, JP2018-092706 as required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

1) first driver which moves the stage…as in cl. 1 and dependents.
2) second driver which moves the stage…as in cl. 1 and dependents.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

As seen through Applicant’s pre-grant publication US 2019/0316170:
1) a motor and a belt, or equivalents thereof (see par. [0119], for example)
2) a motor and a cam, or equivalents thereof (see par. [0122], for example).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The configuration of the controller is indefinitely defined herein.
Initially, the recitation “…is configured to count a number of the bacteria on the membrane regardless of whether the first fluorescent label or the second fluorescent label is bound to the bacteria…” is not understood.
Presently, the claims provide an imaging unit (i.e. CCD camera) which takes an image of the upper surface of the membrane filter.  The claims do not specify any particular, condition-responsive control or controlled timing to be applied to the imager for particular actuation and accrual of an image as dictated a controller.
To this end, it is seen that the imager already provides for plainly taking images without any concern of the biochemistry/binding events occurring on the membrane, such that the above recitation to the controller (i.e. the image processing element) “…is configured to count a number of the bacteria on the membrane regardless of whether the first fluorescent label or the second fluorescent label is bound to the bacteria…” is implicit in the device and it is not clear what further programming and/or linked actuation with the imager is sought herein.

Furthermore to the above, the recitation to the controller is further indefinitely defined as the remaining portion of the recitation provides “…by counting…by the imaging unit upon the first fluorescent label being bound to the bacteria…and upon the second fluorescent label being bound to the bacteria…”
These recitations are antithetical and in direct opposition to the initial premise set forth that the controller is “…is configured to count a number of the bacteria on the membrane regardless of whether the first fluorescent label or the second fluorescent label is bound to the bacteria…” as the counting of luminous points has been recited to be particularly reliant upon the positive binding of both the first and second fluorescent label.
Does Applicant intend to provide subsequent image processing steps carried out in the configuration of the controller which separately assess whether the first and second fluorescent labels have bound to the bacteria, and apply condition-responsive control to the imager so as to take images at the points in time where each of the first and second fluorescent labels are assessed to be bound to the bacteria?

It should also be noted that the claims do not positively provide for first and second fluorescent labels as positive elements of the device. As seen in the recitation to the “detection chip,” it is recited “…capturing bacteria to which one of a first fluorescent label and a second fluorescent label…” in which the recitation requires one of a first/second fluorescent label and not both to be bound to the upper surface of the membrane.
This presents indefinite recitations with respect to claims 7 and 8 which rely on steps that particularly use the first and second fluorescent labels.

Claims 9, 12 (and dependents thereof) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed controller configuration are indefinitely understood herein.  It is unclear what relation, function, etc…between the counted value of second luminous points from a counted value of first luminous points provides for classification to a number of viable bacteria or dead bacteria.
Notably, as in the above-discussed issues in claims 1/9 with respect to the controller’s configuration and lack of positively claimed first and second fluorescent labels (and having the functionality as in claim 9) on the upper surface of the membrane, the recitation of claim 12 is also indefinitely defined.
Further, Examiner notes that even assuming proper, positive incorporation of the first and second fluorescent labels to the device of claim 1, the calculation recited is indefinitely defined.
Claim 9 provides that the second fluorescent label is capable of binding to one of the viable bacteria and the dead bacteria.  This does not preclude a fluorescent label which is capable of binding to both viable and dead bacteria from reading on this claimed second fluorescent label (binding with both viable and dead bacteria reads on the functionality of binding to one of the viable bacteria and dead bacteria).
In cases such as these, the calculation does not provide for a number of the viable bacteria or dead bacteria as one cannot knowingly cancel one of the two types (viable/dead) from the overall total count given with respect to the first fluorescent label.
By this, in claim 12, Applicant should set forth that the fluorescent label binds to only one of viable or dead bacteria.














Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 12, and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Straus (US 2009/0315987).
Straus discloses rapid detection of replicating cells (abstract).  With regard to claim 1, Straus discloses a bacteria detection device comprising a detection chip which has at least one concave portion (petri dish or microtiter plate well(s) including upstanding walls defining concave portions) to which a membrane filter is fixed with an upper surface of the membrane filter facing upward, the membrane filter capturing bacteria to which a fluorescent label has been bound on the upper surface (e.g. pars.[0022,0063,0158-0161,0178,0179], for example).  Straus further discloses a stage which has a placement unit on which the detection chip can be placed, and first and second drivers which move the stage in one direction and a direction perpendicular to the one direction (as given by the stage, which is an X-Y stage with motors for moving in orthogonal directions).  Straus further discloses a light emitter (e.g. white light source as a single source as in cl. 1; also as a semiconductor laser by a diode laser as in cl. 13 par. [0200]) which emits light to the upper surface of the membrane filter (upper being relative and herein designated as the surface of the membrane which is closer to the light source than the opposite surface of the membrane filter), and an imaging unit which takes an image of the upper surface (e.g. CCD camera), and a controller which counts a number of the bacteria on the membrane filter by counting luminous points in the image (pars. [0002,0014,0103-0109,33330125,0159,0178,0179,0190-0208], figs. 3-5, for example).  With regard to claims 6-8, Straus discloses application of the device in a likewise bacteria detection method comprising the steps of capturing bacteria by the membrane filter to which a fluorescent label has been bound, fixing the membrane filter on the glass plate, placing the detection chip on the sage, emitting excitation light from the light emitter to the membrane filter, taking an image of the membrane filter with the imaging unit, and detecting bacteria captured by the membrane filter on a basis of luminous points in the image taken, and those steps recited in claims 7 and 8 sans the step of dropping a liquid which does not emit autofluorescence on the glass plate [though Straus does provide the microbes in a sample of water] (pars. [0148,0149,0157,0159,], for example).  Further, as in claims 8 and 9, it is noted that as discussed above under 35 USC 112 b/2nd, both the first and second fluorescent labels are not positively provided to the claim and such total number and number of viable or dead bacteria does not have particular basis herein, wherein Straus provides to detect such numbers in as much as recited herein as given by a total number corresponding to total viable bacteria and likewise to a number with respect to viable bacteria, wherein Straus discloses use of more than one fluorescent label as seen in pars. [0159-0161,0165,0169,0170] in which broad and specific detection of various categories and particular cells can be carried out among the different labels. With regard to claim 5, Straus discloses the use of microtiters plates with the XY stage for measurement of multiple samples (par. [0197], fig. 3, for example) wherein microtiter plates provide at least two concave portions.  Further, in as much as claimed herein with respect to claim 9, Straus provides a commensurately claimed one of a first capable of binding both viable bacteria and dead bacteria and second fluorescent label bound that is capable of biding with one of viable bacteria and dead bacteria (see pars.[0022,0063,0158-0161,0178,0179], for example) and as discussed above, Straus discloses enumerating bacteria wherein such enumerating constitutes a number of viable bacteria or a number of dead bacteria is detected as claimed (and Straus clearly discloses a second fluorescent reagent capable of binding to one of dead bacteria and viable bacteria, such as in viable bacteria as seen in par [0027], for example).  Examiner further notes that the claims only require one of a first and second fluorescent label as a positive element of the device and both of the first and second fluorescent labels are not required by the prior art as in claim 9, (and seen in the original indep. cl. 1).  This is likewise seen in claim 12, as best understood herein, wherein both the first and second fluorescent labels having cross-functionality are not required and the controller of Straus provides for enumerating a number of viable bacteria in as much as required herein (pars. [0190-0208], for example).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Matsumura et al. (US 2004/0206915), hereafter Matsumura.
Straus has been discussed above.
Straus does not specifically disclose a light shielding plate wherein the concave portion is between the light emitter and the light shield plate as in claim 2.
Matsumura discloses a fluorescence measuring apparatus (abstract).  Matsumura discloses a light shielding plate 13 on the upper surface of the detection chip and the concave portion is between the light emitter and the light shielding plate, wherein the light shielding plate restricts the excitation light irradiating range to the concave portion of the sample tray and prevents excitation light from being irradiated to other samples which are not under measurement (pars. [0033,0034], figs. 4 and 5, for example).
It would have been obvious to one of ordinary skill in the art to modify Straus to provide a light shielding plate, wherein the concave portion is between the light emitter and the light shielding plate in order to restrict the excitation light irradiating range to the concave portion of the sample tray and prevent excitation light from being irradiated to other samples which are not under measurement and thereby prevent unwanted interference and improve accuracy of the sample’s optical investigation.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Super et al. (US 2015/0064703), hereafter Super, and Hunt (US 2016/0168614).
Straus has been discussed above.
While Straus discloses a method of bacteria detection, Straus does not specifically disclose placing a glass plate on the concave portion of the detection chip and a step of dropping a liquid which does not autofluoresce on the glass plate as in claims 4 and 6.

Super discloses rapid antibiotic susceptibility testing (abstract).  Super discloses microscopy of fluorescently labeled stained bacteria can yield images from which one can easily count small numbers of bacterial cells.  Super discloses that since microscopy works best when the sample is presented as a flat layer so that the entire image is within the microscope’s depth of field, care must be taken in which one can present the sample suitably, and this can be accomplished by a slide-coverslip sandwich and use of a membrane filter, wherein imaging of the sample can thereby be suitably and accurately assessed (par. [0434], for example).
Hunt discloses preparing a slide for analysis of antibiotic sensitivity which includes dropping water (a liquid which does not autofluoresce) onto the sample portion of the slide that is to be optically examined for bacteria (par. [0051], for example).
It would have been obvious to one of ordinary skill in the art to modify Straus to include providing a glass plate by way of a slide coverslip on the concave portion of the detection chip such as taught by Super in order to suitably present the bacterial sample as a flat layer in order to allow proper and more accurate imaging of the sample to assess bacteria/bacterial counts.
Further, it would have been obvious to one of ordinary skill in the art to modify Straus to include providing water which is a liquid that does not autofluoresce interposed between the glass plate and membrane filter as suggested by Hunt in which such known a slide preparation technique provides for presenting a clear layer of the bacterial sample that may be suitably optically assessed and without any interfering emission given the use of water, and wherein Straus does provide the microbes in a sample of water (par. [0148], for example).


Claims 7, 8, 10 and 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Graessle et al. (US 2010/0232660), hereafter Graessle, and Hunt.
Straus has been discussed above.
Straus does not specifically disclose that the CCD imager camera is a monochromatic CCD imager camera as in claims 10 and 11.
Graessle discloses a biological growth plate scanner with automated intake (abstract).  Graessle discloses that the biological scanner 10 houses an image device, such as a 2-D monochromatic camera for generating one or more images of the biological growth plate 12 (including generating various monochromatic images of the growth plate; which images can be combined by the processor for viewing/analysis), wherein such monochromatic images may improve image resolution for each color and can reduce implementation costs associated with the imaging device (pars. [0025,0032,0039,0046,0047], figs., for example).
It would have been obvious to one of ordinary skill in the art to modify Straus to utilize a monochromatic camera such as taught by Graessle in order to provide an obvious alternative type of CCD imager (wherein it is noted that the multiple individual color images are capable of being combined as well so as to afford a dual flexibility) for the likewise desired purpose of imaging a bacterial sample and wherein the monochromatic imager provides an added benefit of improving image resolution for each color and reducing implementation costs associated with the imaging device, and wherein Straus also discloses single color detection (see par. [0200], for example, with Model KX-2E Apogee CCD camera, which may be a monochromatic CCD or otherwise at least seen as obvious from the particular disclosure in Graessle).
Hunt has been discussed above.
As in claims 7 and 8, it would have been obvious to one of ordinary skill in the art to modify Straus to include providing water which is a liquid that does not autofluoresce interposed between the glass plate and membrane filter as suggested by Hunt in which such known a slide preparation technique provides for presenting a clear layer of the bacterial sample that may be suitably optically assessed and without any interfering emission given the use of water, and wherein Straus does provide the microbes in a sample of water (par. [0148], for example).

Response to Arguments
Applicant's arguments filed August 5th, 2022 have been fully considered but they are not persuasive.

Initially, Examiner notes that the priority documents have not been received.

With regard to the claim interpretation under 35 USC 112 F/6th, Applicant asserts that the amendments obviate the interpretation.
Examiner asserts that “driver” remains to provide a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

In view of the amendments to the claims, claims 1, 2, and 4-13 are rejected under 35 USC 112 b/2nd paragraph for the particular reasons discussed above in the body of the action.

Further, with regards to claims 1 and 5 rejected under 35 USC 102a1 as being anticipated by Straus, Applicant traverses the rejection.
Applicant asserts that Straus (nor the other, secondary references) disclose the amended recitation to the “controller which is configured…”
Examiner directs Applicant to the above discussion in the section 112 2nd/b rejection of the claims.
The present configuration of the controller is indefinitely defined and understood for those reasons discussed above, and both the first and second fluorescent labels are not positively required to be on the upper membrane in the device.
Applicant further asserts that the cited references do not describe or suggest detection of fluorescent labels of types larger in number than the number of light sources.
Examiner again refers Applicant to the above discussion under 35 USC 112 2nd/b and further notes that Straus discloses a single light source (e.g. white light source or semiconductor laser diode) and discloses use of more than one fluorescent label as seen in pars. [0159-0161,0165,0169,0170] in which broad and specific detection of various categories and particular cells can be carried out among the different labels.
Furthermore, in as much as presently understood and required herein, Straus provides a controller for the image processing in which a number of bacteria are counted regardless of whether the first fluorescent label or the second fluorescent label is bound to the bacteria (see pars. [0190-0197,0200-0208], for example).

It appears that Applicant intends both a device and a method incorporating two fluorescent labels, wherein the first label binds to both viable and dead bacteria (as by using DAPI) and the second label binds to only one of viable and dead bacteria (acridine orange as in dead bacteria) (see par. [0163], for example) in order to allow for a calculation/image analysis that suitably eliminates the dead bacteria count and provides the overall viable bacteria count. Examiner further notes that the counter-approach and with respect to a second label only for viable bacteria is not readily seen in the disclosure.
Examiner further notes that in Applicant’s discussion to DAPI and Acridine Orange, such a pair of first/second fluorescent labels provides an arrangement which allows for a number of dead bacteria to be eliminated, and thus giving a count to the viable bacteria present.  This is consistent with what is taught Straus, with respect to enumerating viable microbes (par. [0020], for example).

Examiner also notes that if Applicant utilizes the language “…second fluorescent label is capable of binding to one of the viable bacteria and the dead bacteria,” such recitation will become problematic if attempting to recite the image processing/calculation which subtracts one type (alive or dead) from the total number, as particularly discussed above in the rejection of claim 12 under 35 USC 112 b/2nd paragraph.
Examiner presents this discussion to the apparent desire of Applicant for the purpose of attempting to set forth the positively required elements to the device and method of the claims that appears to be drawn to the purported inventive aspect (as seen from the remarks and arguments to the rejection of the claims under 35 USC 102/103), which are not presently set forth and required.

Examiner lastly notes that  while Applicant asserts “…since the analysis for each of the two or more fluorescent labels is performed…” the claims do not provide for three or greater fluorescent labels (and do not provide for two positively claimed labels as previously discussed).

For these reasons, claims 1, 5, 9, 12, and 13 are rejected under 35 USC 102a1 over Straus, as amended, and for the particular reasons discussed above and in the body of the action.
Further, as there are no such deficiencies with respect to Straus and the features of claim 1, the remaining dependent claims are maintained as properly rejected over the above-discussed secondary prior art for the reasons discussed in the body of the action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798